                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

STEPHEN SALVADOR OCHOA,                         §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §           2:16-CV-212-D
                                                §
ANA ESTEVEZ, MEREDITH PINKHAM,                  §
                                                §
       Defendants.                              §


                                             ORDER

       After making an independent review of the pleadings, files, and records in this case and the

June 4, 2019 findings, conclusions, and recommendation of the magistrate judge, the court concludes

the magistrate judge’s findings and conclusions are correct. The recommendation of the magistrate

judge is adopted, and this action is dismissed with prejudice by judgment filed today.

       SO ORDERED.

       July 8, 2019.


                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
